 210DECISIONSOF NATIONALLABOR RELATIONS BOARDAbdul Samad Ra'oof Shabazz and Jacqueline Craig,a co-partnership d/b/aMichigan ExpeditingService;Michigan Expediting Services, Inc.,Action Express,Inc., and Vincent Express, Inc.andEwan GreigandLocal 299,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases 7-CA-25514 and 7-CA-2553320 November 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge in Case 7-CA-25514 filed byEwan Greig 18 February 19861 and amended 15April,2 and a charge in Case 7-CA-25533 filed bythe Union 21 February and amended 7 April,3 theGeneral Counsel of the National Labor RelationsBoard issued a consolidated complaint 30 April4and amended complaint 11 Julys against AbdulSamad Ra'oof Shabazz and Jacqueline Craig, a co-partnership d/b/aMichigan Expediting Service,Michigan Expediting Services, Inc., Action Ex-press, Inc., and Vincent Express, Inc. (collectivelycalled the Respondent), alleging that it has violatedSection 8(a)(3) and (1) of the National Labor Rela-tions Act.The amended complaint alleges that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging and inflicting bodily harm on em-ployee Ewan Greig because he joined, supported,and/or assisted the Union, and by discharging em-ployeeWilliamMoss because he made commoncause with Greig in trying to protect Greig fromphysical abuse from the Respondent growing outof Greig's illegal discharge. The amended com-plaint also alleges that the Respondent violatedSection 8(a)(1) of the Act by telling employees thatGreig was being discharged because of his supportiAll dates are in 1986 unless otherwise indicated.aThe original charge in Case 7-CA-25514 was served by certifiedmarl about 18 February on the Respondent Action Express,Inc.Theamended charge was served by certified mail 28 April on the Respond-ents Abdul Samad Ra'oof Shabazz and Jacqueline Craig d/b/a MichiganExpediting Service and on Respondent Michigan Expediting Service,Vincent Express,and Action Express.The amended charge was un-claimed by the Respondents.3The original charge in Case 7-CA-25533 was served by certifiedmail on the Respondent Michigan Expediting Services,Inc. and the Re-spondentAction Express on 21 February.The amended charge wasserved by certified mail 28Aprilon the Respondents,Abdul SamadRa'oof Shabazz and Jacqueline Craig, a co-partnership d/b/a MichiganExpediting Service; Michigan Expediting Services,Inc.,Action ExpressInc., and Vincent Express, Inc.The amended charge was unclaimed bythe Respondents.4The complaint was served by certified mail on the Respondents 30April but was unclaimed On 6 June the Respondents were again servedwith a copy of the complaint.This was also unclaimedThe amended complaint was served by certified mail on the Re-spondents 11 July and was received by the Respondents 24 July.for and/or activities on behalf of the Union, and bythreatening employees who supported the Unionwith physical harm. The amended complaint alsoalleges that the unfair labor practices set forthabove are so serious and substantial in nature andso pervasive in character as to render nugatory theholding of a fair initial representation election andwarrant the issuance of a bargaining order. Al-though properly served copies of the charges andcomplaints, theRespondent failed to file ananswer.6On 2 July the General Counsel filed with theBoard a motion to transfer the case to the Boardand for Default Summary Judgment. On 11August, following the amendment to the complaint,theGeneralCounsel filed an addendum to itsMotion for Default Summary Judgment. On 12August the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent did not file a response to the Notice toShow Cause. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Default SummaryJudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The consolidated com-plaint states that unless an answer is filed within 10days from the service, "all of the allegations in theConsolidated Complaint shall be deemed to be ad-mitted true and may be so found by the Board."Further, according to the Motion for Default Sum-mary Judgment, on 15 May the Regional Attorneyadvised the Respondent that the Regional Officehad not received an answer and that if an answerwas not filed by 29 May, a motion for default judg-ment would be sought. On 6 June the Respondentwas againserved with a copy of the consolidatedcomplaint.On 11 July counsel for the GeneralCounsel enclosed with a copy of the amendedcomplaint a letter stating that "it is the intention ofthe Counsel for the General Counsel to pursue theMotion for Default Summary Judgment dated June27, 1986 shouldRespondentsnot file a timelyanswer ascalled for on page 7 of the Amended6TheRespondent's refusal or failure to claim certified mail should notserve to defeat the purposes of the Act.SheetMetalWorkers Local 49(Driver-Miller Plumbing),124 NLRB 888, 890 (1959),Pasco Packing Ca,115 NLRB 437 (1956)282 NLRB No. 30 MICHIGAN EXPEDITING SERVICE211Complaint." The Respondent has failed to file ananswer to the complaint or the amended complaint,and has failed to file a response to the Notice ToShow Cause. Accordingly, in the absence of goodcause being shown for failure to, file a timelyanswer, we grant the General Counsel's Motion forDefault Summary Judgment insofar as the com-plaint alleges that the Respondent violated Section8(a)(3) and (1) of the Act by discharging and in-flicting bodily harm on employee Ewan Greig andby, discharging employee William Moss and violat-ed Section 8(a)(1) of the Act by telling employeesthatGreig was being discharged because of hisunion activities and by threatening employees whosupported the Union with physical harm.As noted above, the complaint additionally al-leges that these unfair labor practices are so seriousand substantial in nature and so pervasive in char-acter as to render nugatory the holding of a fairinitial representation election and warrant the entryof a bargaining order. In determining whether abargaining order is appropriate to remedy an em-plloyer'smisconduct, we utilize the test delineatedinNLRB Y. Gissel Packing Co.,395 U.S. 575 (1969).In evaluating the nature and pervasiveness of acompany's unfair labor practices, that test requiresus to consider many factors before making a deter-mination whether a bargaining order is warranted.In weighing the pervasive effect of a violation, rel-evant considerations include the number of em-ployees directly affected by the violation, the sizeof the unit, the extent of dissemination among thework force, and the identity of the perpetrator ofthe unfair labor practice. The complaint in the in-stant case alleges that the Respondent dischargedtwo employees and inflicted bodily injury on oneof them, told employees an employee was beingdischarged for union activities, and threatenedbodily injury on employees who supported theUnion. The complaint further alleges, in conclusion-airy terms that such unfair labor practices preclud-ed the holding,of a fair' election and that thereforea bargaining order is warranted. In our view, thecomplaint does not allege sufficient facts to deter-mine whether a bargaining order is warranted. SeeHandy Dan's Convenience Store,275NLRB 394(11985);Power Jet Industrial Cleaning,270 NLRB975 (1984).Although the unfair labor practiceshere are serious in nature, the complaint does notallege sufficient facts to enable .the Board to evalu-ate the pervasiveness of the violations. For exam-ple, the complaint does not allege the size of theunit,' the number of employees who witnessed theinfliction of bodily injury on Greig, the number ofemployees who heard the Respondent's statementthatGreig was being discharged for union activi-ties, and thenumber of employees subjected to theRespondent's - threat.The complaint also does notallege the extent of dissemination,if any,of theseviolations among the work force to those employ-ees not directly affectedby them.Accordingly, wedeny the Motion for Default Summary Judgmentinsofar as it alleges that a bargaining order is ap-propriate.We shall,however,remand this case fora hearing before an administrative law judge onlyon the issue of whether a bargaining order is an ap-propriate remedy under the circumstances of thiscase.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONAbdul Samad Ra'oof Shabazz and JacquelineCraig are owners of a co-partnership doing busi-ness under the name of Michigan Expediting Serv-ice.Each of Michigan Expediting Service, Inc.;Action Express, Inc:; and Vincent Express, Inc. isaMichigan corporation maintaining its principaloffice and place of business at 1403 E. State Fair,Detroit,Michigan. The Respondent is engaged inthe intrastate transportation of freight by motor ve-hicles as a common carrier. During the calendaryear ending 31 December 1985, a representativeperiod, the Respondent and each of its entity com-paniesperformed services valued in excess of$50,000 forGeneralMotors Corporation, FordMotorCompany,andChryslerCorporation.During the calendar year ending 31 December1985,a representative period, each of GeneralMotors Corporation, Ford Motor Company, andChrysler Corporation had 'annual gross revenues inexcess of $500,000, and each purchased goods andmaterials valued in excess of $50,000, which weretransported and delivered to its facilities in theState of Michigan directly from points located out-side the State of Michigan.'At all material times, all the entities comprisingthe Respondent have been 'affiliated business enter-priseswith common offices and/or ownership, di-rectors,management, and supervision, have formu-lated and administered a common labor policy af-fecting employees of the operations, have sharedcommon facilities and equipment, and have provid-ed services for each other and have allowed inter-change of employees and payroll functions.Wefind that the Respondent constitutes a single inte-grated business enterprise and a single and/or jointemployer within the meaning of the Act.At all material times, Michigan Expediting Serv-ice, Inc.,Action Express, Inc., and Vincent Ex- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDpress, Inc. have had substantially identicalmanage-ment, labor and personnel policies, business pur-poses, operations, equipment, and supervision ofemployees at their shared Detroit facility.We findthat all these entities are `alter egos of each other.We find that the Respondent and each entity of theRespondent are employers individually and collec-tively engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. We also findthat the Union is a labor organization within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESAbout 14 February, the Respondent, through itsagentWattieBishop,discharged and inflictedbodily harm on the Charging Party, Ewan Greig,because he joined, supported, and/or assisted theUnion.Also about 14 February the Respondent,through its agentWattie Bishop, discharged em-ployeeWilliamMoss because he made commoncause with Greig in trying to protect Greig fromphysical abuse from Bishop growing out of the Re-spondent's discharge' of Greig.We find that bythese acts, the Respondent has violated Section8(a)(3) and (1) of the Act.About 14 February, at its Detroit facility, theRespondent, through its agent Wattie Bishop, toldemployees that Greig was being discharged be-cause of his support for and/or activities on behalfof the Union. Also about 14 February, at theBoard's Regional, Office of Region 7, the Respond-ent, throughWattie Bishop, threatened employeeswho supported the charging Union with physicalharm.We find that by these acts, the Respondenthas violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAWBy discharging and inflicting bodily harm onEwan Greig, and by discharging William Mossabout 14 February, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.By telling employees that Greig was being dis-charged because of his support for and/or activitieson behalf of the Union, and by threatening employ-ees who supported the Union with physical harm,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.Act.We shall order the Respondent to offer em-ployees Ewan Greig and William Moss immediateand full reinstatement to their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed.We shall further order the Respondent tomake the above-named employees whole for anyloss of earnings they may have suffered as a resultof the discrimination against them, to be computedin the manner prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977). We shallalso order the Respondent to remove from its filesany reference to the unlawful discharges and tonotify the employees in writing that this has beendone and that the unlawful discharges will not beused against them in any way. We shall furtherorder the Respondent to post an appropriate noticeto employees. As previously noted, we shall alsoremand this case for hearing on the limited issue ofwhether a bargaining order is an appropriateremedy under the circumstances of this case.7ORDERThe National Labor Relations Board orders thatthe Respondent, Abdul Samad Ra'oof Shabazz andJacqueline Craig, a co-partnership d/b/a MichiganExpediting Service, Michigan Expediting Services,Inc.,Action Express, Inc., and Vincent Express,Inc.,Detroit,Michigan, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discharging or inflicting bodily harm on em-ployees because they join, support, and/or assistLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization.(b)Discharging employees for trying to protectother employees from physical abuse growing outof their illegal discharges.(c)Telling employees that other employees arebeing discharged because of their support forand/or activities on behalf of the Union or anyother labor organization.(d)Threatening employeeswho support theUnion or any other labor organization with physi-cal harm.(e)In any like or related manner interferingwith, restraining, or coercing employees in the ex-REMEDYHaving found that the Respondent has violatedSection 8(a)(3) and(1) of the Act,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of the7The General Counsel seeks a visitatorial clause authorizing theBoard, for compliance purposes,to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order Under the cir-cumstances of this case, we find it unnecessary to include such a clauseAccordingly,- we deny the General Counsel's request. MICHIGAN EXPEDITING SERVICEercise of the rights guaranteed them by Section 7'of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Ewan Greig and William Moss immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them in the manner set forthin the remedy section of this decision.(b)Remove from its files any reference to theunlawful discharges of Greig and Moss, and notifythem in writing that this has been done and thatthe discharges will not be used against them in anyway.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under- the terms of thisOrder.(d) Post at its Detroit, Michigan facility copies ofthe attached notice marked"Appendix."8Copiesof the notice,on forms provided by the RegionalDirector for Region 7, after being signed by theRespondent's authorized representative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for the purposeof holding a hearing before an administrative lawjudge only on the issue of the appropriateness of abargaining order as an additional remedy under thecircumstances of this case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government213The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or inflict bodily harmon you because you join, support, and/or assistLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization.WE WILL NOT discharge you for trying to pro-tect other employees from physical abuse growingout of their illegal discharges.WE WILL NOT tell you that other employees arebeing discharged because of their support forand/or activities on behalf of the Union, or anyother labor organization.,WE WILL NOT threaten employees who supportthe Union, or any other labor organization, withphysical harm.WE WILL NOT in any like or " related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer, employees Ewan Greig and Wil-liam Moss immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalentpositionswithoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any lossof earningsand other ben-efits resulting from their discharges, ,less any net in-terim earnings, plus interest.WE WILL notify Ewan Greig and William Mossthat we have removed from our files any referenceto their discharges and that we will not use the dis-charges 'against them in any way.ABDUL ' SAMAD RA'OOF SHABAZZAND JACQUELINE CRAIG, A CO-PART-NERSHIP D/B/A MICHIGAN EXPEDIT-ING SERVICE; MICHIGAN EXPEDITINGSERVICES, INC.,ACTION EXPRESS,INC., AND VINCENT EXPRESS, INC.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-allLabor Relations,Board" shall read "Pasted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."